Citation Nr: 0405244	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss, based on an initial grant of service 
connection.  

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for post-traumatic 
stress disorder and depression.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that determination, the RO denied service 
connection for PTSD/depression and malaria, and granted 
service connection for bilateral hearing with a 
noncompensable disability evaluation.  

The veteran disagreed with the RO's determinations including 
the assignment of non-compensable rating for his bilateral 
hearing loss; these matter have been certified for appeal.  

Because the veteran has disagreed with the initial rating 
assigned for his hearing loss, the Board has recharacterized 
that issue as it appears on the cover of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Inasmuch as 
the veteran is presumed to seek the maximum available benefit 
for a disability, and higher evaluation is available for his 
bilateral hearing loss, his claim for a higher evaluation 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In July 2003, the veteran had a hearing before the 
undersigned Board member at the RO.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  

REMAND

In June 2002, VA sent the veteran a letter informing him that 
he needed to submit evidence to substantiate his claims for 
service connection for PTSD/depression and bilateral hearing 
loss.  The veteran was informed that he should submit the 
evidence within 30 days of the letter and if the evidence is 
not received within that time, his claim would be decided 
based on the evidence of record.  

In May 2003, VA sent the veteran a letter asking the veteran 
to submit the names and dates of VA and non-VA heath care 
providers who have information with regard to his claims for 
service connation for malaria, PTSD/depression, and an 
increased rating for a bilateral hearing loss.  The veteran 
again was informed that he should submit the evidence within 
30 days of the later and if the evidence is not received 
within that time, his claim would be decided based on the 
evidence of record.  In July 2003, these matters were 
readjudicated.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007-7010 (Fed.Cir. Sept. 22, 2003), the United States Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
Fed. Cir. 2003) (reviewing related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Board regrets having to remand the veteran's claims, but 
he must be afforded due process rights.  Since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to response to a 
VCAA notice.  

PTSD/Depression

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The veteran assert that the developed PTSD/depression as a 
result of service in Vietnam.  At the July 2003 hearing, the 
veteran testified that he was assigned to a support unit, the 
4th and 23rd Mechanized Infantry, and that his job was to go 
out into the fields with units to make sure they had 
ammunition and other equipment.  As a result, the veteran 
testified that he was often afraid for his life while on 
those missions and that he was exposed to enemy fire, among 
other things.  

The veteran's service personnel records reflect that the 
veteran served in Vietnam from April 1969 to March 1970.  His 
military occupational specialty (MOS) was an assistant and 
truck driver.  Service records show participation in the 1969 
TET Offensive/Counteroffensive and the Vietnam 
Counteroffensive, Phase VI.  

A service pre-induction examination dated in August 1968 
shows that the veteran reported a history of depression, 
excessive worry, and nervous trouble.  A psychiatric clinical 
examination was normal.  When examined for separation from 
service in March 1970, the veteran reported a history of 
frequent or terrible nightmares.  However, there was no 
diagnosis of a psychiatric disorder.  

Post service medical records dated in 2000 show that the 
veteran reported being depressed for as long as he could 
remember. He was diagnosed as having dysthymic disorder and 
adjustment reaction of adult life with depression and 
anxiety.  Diagnoses included depression, dysthymia and 
probable PTSD from childhood and possibly Vietnam.  

When examined by VA in August 2002, the veteran reported 
having recurrent dreams.  The examiner noted that it seems as 
though the veteran has been experiencing periods of 
depression.  The veteran reported that he sought treatment 
after service and that he was prescribed medication which had 
not helped.  After reviewing the veteran's claim, the 
examiner opined that the veteran did meet the criteria for 
PTSD; and determined that the veteran met the criteria for 
depression.  The diagnoses included Axis I-unipolar 
depression.  

Based upon the current record, service connection for PTSD 
may not be warranted in that he does not meet the criteria 
for a diagnosis of PTSD nor has PTSD been diagnosed.  See 
38 C.F.R. § 3.304(f) (2003).  However, there is a diagnosis 
for depression.  In that record shows a history depression 
(at the time of induction), that the veteran may have been 
exposed to combat situations during service, that he had a 
history of troublesome dreams at separation from service, and 
that he reported chronic depression since separation from 
service, the Board is of the view that a VA examination and 
opinion are warranted to determine the etiology of the 
veteran's depression.  

According, this case is REMANDED to the RO for the following 
action:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.  In addition, 
the RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003) are fully met.  In 
particular, the RO must convey (1) the 
information and evidence not of record that 
is necessary to substantiate the claim; (2) 
the information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant is 
to provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in the 
file need not be submitted.  

2.  The RO should also inquire as to whether 
there are any additional treatment reports, 
VA or otherwise, which are not currently 
associated with the claims files and which 
show evaluation or treatment for the 
disabilities at issue.  After securing any 
necessary releases, the RO should attempt to 
obtain all identified treatment records.  
Any medical records that are obtained and 
that are not already on file should be 
associated with the claims folders.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his depression.  
It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided so hat the examiner can 
review the veteran's pertinent medical 
history and circumstances.  The examiner 
should be requested to address the 
following:

a.  The examiner should state whether the 
veteran's depression existed prior to 
service.  If so, the examiner should 
state whether it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
depression was aggravated by service.   

b.  If depression was not found to exist 
prior to service, the examiner should be 
asked to address the following question:  
is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's depression was caused 
by service.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for bilateral hearing with consideration 
of Fenderson v. West.  The RO should also 
readjudicate the claims for service 
connection for malaria and 
PTSD/depression.  

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




